Citation Nr: 1001198	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-04 520	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to secondary service connection for 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from March 1968 to September 
1969.  He received the Purple Heart and the Combat Action 
Ribbon, among other awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2005 rating action that denied service 
connection for cardiovascular disease, to include 
hypertension and coronary artery disease (CAD), as secondary 
to service-connected diabetes mellitus (DM).  

This appeal also originally arose from a November 2007 rating 
action that denied ratings in excess of 50% and 20% for a 
post-traumatic stress disorder (PTSD) and DM, respectively, 
and a total disability rating based on individual 
unemployability due to service-connected disabilities.  A 
Notice of Disagreement was filed in February 2008, and a 
Statement of the Case was issued in May 2008, but the Veteran 
failed to perfect his appeal by filing a Substantive Appeal.

In November 2009 written argument, the veteran's 
representative raised the issues of direct service connection 
for cardiovascular disease, as well as service connection for 
cardiovascular disease as secondary to service-connected 
PTSD.  Those issues have not been adjudicated by the RO and 
are not properly before the Board for appellate consideration 
at this time, and are thus referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent medical evidence establishes no nexus 
between the cardiovascular disease first manifested many 
years post service and the veteran's service-connected DM.


CONCLUSION OF LAW

The criteria for secondary service connection for 
cardiovascular disease are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A May 2005 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to secondary service connection.  Thereafter, 
they were afforded opportunities to respond.  The Board thus 
finds that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, that 2005 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received, what evidence it was responsible for obtaining, to 
include Federal records, and the type of evidence that the VA 
would make reasonable efforts to get.  The Board thus finds 
that the May 2005 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the May 
2005 document fully meeting the VCAA's notice requirements 
was furnished to the Veteran prior to the September 2005 
rating action on appeal.  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and he was 
furnished notice pertaining to the effective date information 
in a February 2007 RO letter, thus meeting the notice 
requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and post-service 
VA and private medical records up to 2008.  A copy of the 
March 2005 Social Security Administration decision awarding 
the Veteran disability benefits, together with medical 
records underlying that determination, have been associated 
with the claims folder and considered in adjudicating this 
claim.  The Veteran was afforded comprehensive VA 
examinations in July 2005 and August 2008.  Significantly, he 
has not identified, nor does the record otherwise indicate, 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In July and September 
2008, the Veteran stated that he had no other information or 
evidence to submit in connection with his claim.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.         
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal, without directing or accomplishing any additional 
notification and/or development action.  

II.	Analysis

Under the applicable criteria, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  See also Harder v Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected one.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Veteran contends that he currently suffers from 
cardiovascular disease, to include hypertension and CAD, that 
is proximately due to or the result of his service-connected 
DM.

A review of the service medical records is completely 
negative for findings or diagnoses of any DM or 
cardiovascular disease including hypertension.  The heart and 
vascular system were normal on February 1968 enlistment 
examination, and a blood pressure reading of 122/84 was 
recorded.  A chest X-ray during hospitalization in March 1969 
was within normal limits.  The heart and vascular system were 
also normal on August 1969 separation examination, and a 
blood pressure reading of 110/60 was recorded.  

DM was first diagnosed at the Southwest Family Medicine 
clinic in December 2000, over 31 years post service, at which 
time a blood pressure reading of 124/70 was recorded.

On June 2002 VA examination, the Veteran denied a history of 
hypertension and CAD.  He did report a many-year history of 
chest pain with rest.  On current examination, a blood 
pressure reading of 140/86 was recorded.  After 
ophthalmological examination, the diagnosis was non-insulin-
dependent DM without background diabetic retinopathy.

September 2003 VA medical records indicated that the Veteran 
suffered an acute myocardial infarction in August and 
underwent percutaneous transluminal coronary angioplasty with 
a stent, followed by coronary artery bypass grafting (CABG) 
times 2, but there was no medical opinion linking any 
cardiovascular disease to the veteran's service-connected DM.

A November 2003 VA cardiac rehabilitation consultation noted 
that the Veteran had had no known heart disease prior to 
August 2003, at which time he was diagnosed with an inferior 
wall myocardial infarction, followed by CABG.  A history of 
DM was noted, but there was no medical opinion linking any 
cardiovascular disease to the DM.  The Veteran quit smoking 
at the time of his August 2003 myocardial infarction, having 
previously smoked 2 packs per day for 40 years, but he 
admitted to smoking 2-3 cigarettes per day in recent weeks.  
Risk factors included a family history of cardiovascular 
disease, with his father having died of a probable myocardial 
infarction at age 58, and 2 of 5 siblings having had CABG.  
The Veteran had been on medication for hypertension for less 
than 1 year.  He was currently encouraged to stop smoking.           

When seen again in April 2004 for VA cardiac rehabilitation, 
the Veteran was noted to have failed to exercise consistently 
at home, which limited further intensity progression in the 
clinic.  DM education was a focus, but the Veteran did not 
attend a DM education class, and his knowledge level was low.  
It was noted that the Veteran continued to smoke cigarettes 
against medical advice.  He acknowledged that exercise would 
slow CAD progression and improve DM control.

On July 2005 VA examination, the examiner reviewed the claims 
folder and noted that DM had been diagnosed in December 2000, 
and that hypertension had been diagnosed in the last 2 to 5 
years.  A history of CAD was also noted, status post bypass 
surgery with 1 stent placement in September 2003, as well as 
a family history of heart disease.  After current 
examination, the diagnoses were type II   non-insulin-
dependent DM; and hypertension and CAD, which the examiner 
opined were unlikely secondary to DM, noting that the Veteran 
had no evidence of microvascular disease.  She also opined 
that the heart disease and hypertension were most likely 
related to the veteran's long history of tobacco abuse.  

On August 2008 VA cardiovascular examination, the physician 
reviewed the claims folder and the veteran's medical records, 
and noted the onset of angina/chest pain and CAD in 2003 with 
a myocardial infraction followed by CABG.  After current 
examination, the diagnoses were hypertension, CAD, and 
angina, and the doctor opined that there was less than a 
50/50 probability that these were related to or had been 
caused or aggravated by the veteran's service-connected DM, 
noting that he had other related health factors such as 
elevated cholesterol, a past history of smoking, and a body 
mass index over recommended values that had a much higher 
relationship to the CAD and angina than the DM.  In addition, 
when noting evidence of non-service-connected conditions 
related to DM, the examiner commented that there would 
generally be evidence of negative impact on the veteran's 
renal system.  In this case, the Veteran did not have any 
evidence of renal deterioration, which supported the opinion 
that his CAD and angina had not been impacted by the service-
connected DM.               

Having reviewed the complete record, the Board finds that the 
most probative evidence reveals that the veteran's 
cardiovascular disease, including hypertension and CAD, was 
first manifested many years post service, and that there is 
no relationship between any cardiovascular disease and the 
service-connected DM.  In reaching this conclusion, the Board 
accords great probative value to the various 2005 and 2008 VA 
examiners' opinions that the veteran's CAD and hypertension 
were not related to and had not been caused or aggravated by 
his service-connected DM.  Those opinions were arrived at 
after comprehensive reviews of the veteran's cardiovascular, 
diabetic, renal, smoking, family, and other medical history 
contained in the claims folder, and thorough current 
examinations of the Veteran.  Thus, the Board finds the 2005 
and 2008 VA examiners' findings, observations, and 
conclusions to be dispositive of the question of secondary 
service connection for cardiovascular disease, including 
hypertension and CAD, and that these medical opinions 
militate against the claim.  The Veteran has submitted no 
medical opinion to the contrary.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on a physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).    

With respect to the Veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own cardiovascular and 
diabetic symptoms.  However, medical questions of diagnosis 
and etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Thus, a layman such as the Veteran, without the 
appropriate medical training or expertise, is not competent 
to render a persuasive opinion on a medical matter such as 
the relationship between his current cardiovascular disease 
and his service-connected DM.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997)  (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, his assertions 
in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim 
for secondary service connection for cardiovascular disease, 
to include hypertension and CAD, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Secondary service connection for cardiovascular disease is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


